Citation Nr: 1217989	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-24 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for incontinence, to include stress incontinence.

2. Entitlement to service connection for a right shoulder disability.

3. Entitlement to service connection for a skin disorder, to include seborrheic dermatitis on face, back, and arms.

4. Entitlement to service connection for a low back disability.

5. Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 2000 to February 2007.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2008, a statement of the case was issued in June 2008, and a substantive appeal was timely received in August 2008.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The RO characterized the issue for incontinence as entitlement to service connection for stress incontinence and the issue for a skin disorder as entitlement to service connection for seborrheic dermatitis on the face, back, and arms.  The Court of Appeals for Veteran Claims has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issues in the instant appeal are recharacterized as entitlement to service connection for incontinence, to include stress incontinence and entitlement to service connection for a skin disorder, to include seborrheic dermatitis on the face, back, and arms.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2008, the Veteran submitted her Form 9 Appeal along with copies of service treatment records.  A review of the claims folder shows that there are service treatment records which the Veteran submitted which are not included in the service treatment records sent by the service department.  For example, among the service records the Veteran submitted is an entry in January 2007 documenting neck and back pain, which is not included in the records sent by the service department.  Further, there is no separation examination of record.  Therefore under the duty to assist the outstanding service treatment records need to be obtained and associated with the claims folder.  

Available service treatment records show that in August 2003 the Veteran was in a motor vehicle accident and was treated for neck and right shoulder pain.  Records in July 2006 indicate that the Veteran also injured her low back during the motor vehicle accident.  

As for specifically the low back, from November 2001 to January 2007 the service treatment records show back pain, variously characterized and assessed as pain, lumbago, strain, and sprain.  From September 2003 to January 2007 the records document neck pain, variously assessed as pain, strain, spasm, and cervicalgia.  In October 2006 the records indicate that a previous MRI showed cervical lordosis.  X-rays of the cervical spine in October 2006 were normal.  As for the right shoulder, service treatment records from October 2006 to December 2006 show right shoulder pain.  X-rays of the right shoulder in October 2006 were within normal limits.  

After service, on VA examination in April 2008, the Veteran complained of radiating pain from the cervical spine to the right shoulder.  The examiner was of the opinion that there was no diagnosis and pathology for disabilities of the right shoulder, cervical spine, and lumbar spine.  VA progress notes from 2008 to 2009 show chronic neck pain, low back pain, and low bask spasm.  In January 2008, the records document decreased range of motion of the right shoulder.  As a remand is necessary to obtain service treatment records and the Veteran has continued to have problems with her cervical spine, lumbar spine, and right shoulder, she should be afforded a VA examination to determine the nature and etiology of any current cervical spine disability, low back disability, and right shoulder disability.  

As for a skin disorder, in June 2003 service treatment records show mild flaking of the scalp consistent with seborrheic dermatitis.  From February 2004 to November 2006 the records indicate dermatitis and perioral dermatitis.  As for stress incontinence, service treatment records in November 2002 show increased urinary frequency.  From February 2006 to September 2006 the records show stress incontinence.  

After service, on VA examination in April 2008, the examiner was of the opinion that there was no diagnosis and pathology for urinary stress incontinence and dermatitis, to include seborrheic dermatitis.  VA progress notes in January 2008 document facial acne and in August 2008 the records show the Veteran had occasional urinary incontinence.  On VA examination in May 2011 for fibromyalgia, the examiner noted that the Veteran had facial outbreaks from medication but did not indicate which medication was causing the outbreaks.  

Under The Veterans Claims Assistance Act of 2000 (VCAA) VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the instant case, as the evidence shows incontinence and skin problems during service and after service, a VA examination is necessary to determine whether the Veteran has incontinence and a skin disorder which is related to service.  Additionally an opinion is necessary to determine whether a current skin disorder is caused or aggravated by medication the Veteran is taking for the following service-connected disabilities: fibromyalgia, amnestic disorder and primary insomnia, patellofemoral pain syndrome of the right knee, gastroesophageal reflux disease with hiatal hernia, and migraine headaches.   

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center, Records Management Center, and/or any other appropriate repository of records, and request a copy of the Veteran's service treatment records for her period of service from August 2000 to February 2007, to include the separation examination and report of medical history upon separation.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(e) as to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2. The Veteran should be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of any low back disability, cervical spine disability, and right shoulder disability found to be present.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  

The examiner is asked to address the following questions: 

a.) Based on the evidence of record can it be determined, with a reasonable degree of medical certainty, that the Veteran has developed a presently existing low back disability, cervical spine disability, and right shoulder disability?  If so, please specify the diagnosis or diagnoses.

b.) If the examiner finds that the Veteran has a low back disability, cervical spine disability, and right shoulder disability, the examiner should address whether it is at least as likely as not (50 percent probability or more) that such disorders had their onset during service, or were they caused by (or related to) any incident noted in service, to include treatment during service for back pain, variously characterized and assessed as pain, lumbago, strain, and sprain; for neck pain, variously assessed as pain, strain, spasm, and cervicalgia; and right shoulder pain.  

c.) If the examiner determines that the Veteran's cervical spine disability is related to service and her right shoulder disability is not related to service, the examiner comment on whether the right shoulder is proximately due to or the result of the cervical spine disability or whether the right shoulder disability was aggravated by the cervical spine disability.  The examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3. The Veteran should be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of any skin disorder found to be present.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  

The examiner is asked to address the following questions: 


a.) Based on the evidence of record can it be determined, with a reasonable degree of medical certainty, that the Veteran has developed a presently existing skin disorder?  If so, please specify the diagnosis or diagnoses.

b.) If the examiner finds that the Veteran has a skin disorder, the examiner should address whether it is at least as likely as not (50 percent probability or more) that such disorder had its onset during service, or was caused by (or related to) any incident noted in service, to include treatment during service for seborrheic dermatitis, dermatitis, and perioral dermatitis.  

c.) The examiner should comment on whether the skin disorder is proximately due to or aggravated by the medication the Veteran is taking for her service-connected fibromyalgia, amnestic disorder and primary insomnia, patellofemoral pain syndrome of the right knee, gastroesophageal reflux disease with hiatal hernia, and migraine headaches.  The examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

4. The Veteran should be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of any current incontinence.  

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  

The examiner is asked to address the following questions: 

a.) Based on the evidence of record can it be determined, with a reasonable degree of medical certainty, that the Veteran has developed a presently existing incontinence disorder?  If so, please specify the diagnosis or diagnoses.

b.) If the examiner finds that the Veteran has incontinence, the examiner should address whether it is at least as likely as not (50 percent probability or more) that such disorder had its onset during service, or was caused by (or related to) any incident noted in service, to include increased urinary frequency and stress incontinence noted in service.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

5. After the development has been completed, adjudicate the claims.  If any of these benefits sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


